Title: 2d.
From: Adams, John Quincy
To: 


       At about half past 7 this morning, a slight shock of an Earthquake, was felt here. It lasted about 2 minutes. It was perceived by several persons in this house, and by most people in Town. I was asleep, and perceived nothing of it. Spent the Evening at Mr. White’s. Mr. and Mrs. Allen, came over in the afternoon, and drank tea, here, and took Betsey Smith away with them. I finished this morning the third book of Horace’s Odes. Many of them are very fine, and the last one shows he was himself, sufficiently Sensible of it. When a Poet promises immortality to himself, he is always on the safe side of the Question, for if his works die with him, or soon after him, no body ever can accuse him of vanity or arrogance: but if his predictions are verified, he is considered not only as a Poet, but as a Prophet. But I don’t know if this Consciousness, which great men have of their abilities, is so great a failing, as is often supposed. It seems not to be required that they should not have a sense of their superiority, but that they should not show it. This perhaps proceeds from our own Vanity, which cannot bear the least mortification. No man, I believe underrates himself, and I have a greater opinion of a man’s Sincerity when he frankly owns his Sentiments of himself, than when he, hypocritically undervalues himself, and shuns fame, but to make it sure.
      